United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-30420
                          Conference Calendar



EDGAR J. THEARD, III,

                                      Plaintiff-Appellant,

versus

BURL CAIN; DORA RABALAIS; RICHARD L. STALDER;
UNKNOWN STERLING; UNKNOWN PORET; PEGGY LESLIE;
COL UNKNOWN JONES; UNKNOWN BULTER; UNKNOWN BRADLEY,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:04-CV-728
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Edgar J. Theard III, Louisiana prisoner # 104140, moves this

court for leave to proceed in forma pauperis (IFP) on appeal

following the district court’s dismissal of his pro se and IFP

civil rights complaint.    The district court dismissed the

complaint for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii).    We construe Theard’s motion as a challenge

to the district court’s determination that the appeal is not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30420
                                -2-

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).

     Theard does not identify any specific constitutional right

that he was exercising when he allegedly was disciplined for

refusing to report on the misconduct of other prisoners.

Accordingly, he fails to state a cognizable retaliation claim.

See Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).

Theard cannot show a due process violation in connection with the

disciplinary proceedings because his good-time credits have been

restored and his confinement to administrative segregation does

not constitute an “atypical and significant hardship triggering

due process.”   See Sandin v. Conner, 515 U.S. 472, 484 (1995);

Malchi v. Thaler, 211 F.3d 953, 959 (5th Cir. 2000); Madison v.

Parker, 104 F.3d 765, 767-68 (5th Cir. 1999) (cell restriction

does not implicate due process).   With respect to the loss of the

use of his cane, Theard has failed to prove that the defendants

were deliberately indifferent to a substantial risk of serious

harm.   See Hare v. City of Corinth, Miss., 74 F.3d 633, 648

(5th Cir. 1996); Farmer v. Brennan, 511 U.S. 825, 847 (1994).

     Theard has failed to establish that he seeks to present a

nonfrivolous issue for appeal.   Accordingly, his motion for IFP

is denied, and the appeal dismissed as frivolous.    See Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.   We caution Theard that he

has accumulated two strikes under 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    If he
                           No. 05-30420
                                -3-

accumulates three strikes, he may no longer proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g); Carson v. Johnson, 112 F.3d 818,

819 (5th Cir. 1997).

     MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS;

SANCTION WARNING ISSUED.